HUNTLEY, Justice.
Robert Davidson was employed as a “boxer” in a packing department operated by the H.H. Keim Company when he was injured. The injury Mr. Davidson suffered was a strained back caused by lifting a box. Mr. Davidson notified his employer the same day he was injured, which was January 16, 1984.
Several doctors evaluated Mr. Davidson’s injury, and treated him over a two-month time period. Mr. Davidson’s condition did not improve and, in March 1984, Mr. Davidson underwent back surgery. Dr. Michael O’Brien, a neurologist, subsequently wrote H.H. Keim’s surety, Maryland Casualty Company, stating that he felt Mr. Davidson’s condition had stabilized such that an impairment rating could be given. Dr. O’Brien then evaluated Mr. Davidson’s impairment as being 12.5 percent of the whole man.
Shortly after Dr. O’Brien rated Mr. Davidson, Maryland Casualty contacted Mr. Davidson to negotiate a lump sum agreement. The two parties ultimately agreed. The agreement was subsequently submitted to the Industrial Commission for approval, pursuant to the requirements set forth in I.C. § 72-404 (1984). Claimant was not represented by counsel in the execution of the compensation agreement. The agreement provided for a lump sum payment of $11,000 with the record establishing that his impairment rating of 12.5 percent of the whole man would have entitled him to payment for that impairment of approximately $9,500, exclusive of any non-medical factors which would be involved in a complete disability rating.
The Industrial Commission approved the agreement on September 18, 1984. On October 8, 1984, within the twenty-day reconsideration period provided in I.C. § 72-718 (1984),1 Mr. Davidson served on all parties and the Commission a motion for reconsideration of the agreement, and filed supporting affidavits of the claimant, his wife, Susan Rainey, a counsel with the Idaho Division of Vocational Rehabilitation, and Gina Wolfe, a vocational counselor and career placement specialist.
Information from these affidavits reveal important facts unknown to the Commission at the time it approved the lump sum agreement. Among other things, the affidavits state that Mr. Davidson has completed only up to the tenth grade in school, and had received six months of electronics training at the age of 17. He has difficulty in reading and has been unable to complete the courses necessary for his G.E.D. certificate. Mr. Davidson also suffers from epileptic seizures as a result of a head injury he received as a child. Mrs. Davidson states, in fact, that Mr. Davidson is regularly medicated for his epileptic condition.
Ms. Rainey’s affidavit states that Mr. Davidson appears to have a learning disability and to suffer from borderline retardation. Ms. Wolfe’s affidavit states that because of Mr. Davidson’s limited mental abilities and his limited vocational training, and because he no longer can engage in heavy manual labor as a result of his back injury and surgery, he is now 95 percent unemployable.
Two of three members of the Commission executed an order summarily denying Mr. Davidson’s motion to reconsider the agreement.
The issue presented by this appeal is whether a lump sum settlement agreement constitutes a final decision of the Commis*760sion which is subject to a motion for reconsideration or rehearing under the provisions of I.C. § 72-718. Because the Commission entered no findings of fact or conclusions of law or any memorandum decision explaining its reasons for denying the motion for reconsideration, we are unable to ascertain whether the Commission reached the merits of the motion or whether it subscribed to the argument of counsel for the surety that the Commission is without authority to hear a motion for reconsideration of a lump sum settlement agreement.
I.C. § 72-711 (1984-86), providing for compensation agreements, reads as follows:
Compensation agreements. — If the employer and the afflicted employee reach an agreement in regard to compensation under this law, a memorandum of the agreement shall be filed with the commission, and, if approved by it, thereupon the memorandum shall for all purposes be an award by the commission and be enforceable under the provisions of section 72-735, unless modified as provided in section 72-719. An agreement shall be approved by the commission only when the terms conform to the provisions of this law. [Emphasis added.]
In the context of those cases which are concluded by the Commission’s approval of a lump sum agreement, it is apparent that the decision to approve or disapprove of the compensation agreement is the final “decision” of the Commission. We therefore reverse the Order Denying Motion for Reconsideration and remand for entry of an order stating the reason the motion was denied. Should the commission decide to set aside the lump sum agreement and reopen the case, such reopening should be conditioned upon the claimant retendering the $11,000 payment received under the agreement, or at least the portion thereof which the surety is unwilling to stipulate is due under any circumstance.
Costs to appellant; no attorney fees awarded.
DONALDSON, C.J., and SHEPARD, J., concur.
BISTLINE, J., sat but did not participate.

. 72-718. Finality of commission’s decision. —A decision of the commission, in the absence of fraud, shall be final and conclusive as to all matters adjudicated by the commission upon filing the decision in the office of the commission; provided, within twenty (20) days from the date of filing the decision any party may move for reconsideration or rehearing of the 110 Idaho Reports — 26 decision, or the commission may rehear or reconsider its decision on its own initiative, and in any such events the decision shall be final upon denial of a motion for rehearing or reconsideration or the filing of the decision on rehearing or reconsideration. Final decisions may be appealed to the Supreme Court as provided by section 72-724, Idaho Code.